Case: 23-107    Document: 4    Page: 1    Filed: 12/02/2022




          NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

               In re: SWIRLATE IP LLC,
                        Petitioner
                 ______________________

                        2023-107
                 ______________________

    On Petition for Writ of Mandamus to the United
States District Court for the District of Delaware in Nos.
1:22-cv-00235-CFC and 1:22-cv-00249-CFC, Chief Judge
Colm F. Connolly.
                 ______________________

                     ON PETITION
                 ______________________

PER CURIAM.
                       ORDER
    Swirlate IP LLC submits a petition for a writ of
mandamus directing the United States District Court for
the District of Delaware to vacate its September 12, 2022,
order setting an evidentiary hearing for December 6,
2022, which three named individuals are directed to
attend, and to otherwise end proceedings relating to the
district court’s standing orders of April 18, 2022.
    This court concludes that Swirlate has not shown that
the standards for mandamus relief are currently met.
This court notes three considerations, without suggesting
Case: 23-107    Document: 4    Page: 2    Filed: 12/02/2022




2                                     IN RE: SWIRLATE IP LLC




they are the only pertinent ones. First, the district court
has, on December 1, 2022, itself stayed the September
order. Second, the September order does not order disclo-
sure of information for which privilege protections are
claimed. Third, although Swirlate contends that this case
has been dismissed, it has not substantiated the conten-
tion. The parties filed a stipulation to dismiss the claims
with prejudice, and the counterclaims without prejudice,
“subject to the approval and order of the” district court,
under Fed. R. Civ. P. 41(a)(2) and (c). Appx. 134 (D. Ct.
Dkt. # 28). But neither approval by the district court nor
entry of a dismissal order has been shown.
    Accordingly,
    IT IS ORDERED THAT:
    The petition for a writ of mandamus is denied.
                                  FOR THE COURT
December 2, 2022
     Date                         /s/ Peter R. Marksteiner
                                  Peter R. Marksteiner
                                  Clerk of Court